DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Davis (Davis, R. S. "Equation for the volume magnetic susceptibility of moist air." Metrologia 35.1 (1998): 49.).
Regarding Independent Claim 1, Davis teaches:
A particle analyzing apparatus comprising: 

storage configured to store reference data indicating a volume magnetic susceptibility of a reference particle of the same type as a type of the analyte particle for each of possible crystal forms of the analyte particle (See Section 3, Basic assumptions on page 50. See also, Table 1, the reference table which compares the measured and processed data to that of dry air.), 
wherein the processor determines a crystal form of the analyte particle on the basis of the volume magnetic susceptibility of the analyte particle and the reference data (See Section 3, Basic assumptions on page 50. See also, Table 1, the reference table which compares the measured and processed data to that of dry air.).
Regarding Independent Claim 5, Davis teaches:
A particle analysis method comprising: 
acquiring a volume magnetic susceptibility of an analyte particle (See pages 49-50 Sections, 1, 2, & 3 wherein the volume magnetic susceptibility of air is disclosed.); and 
determining a crystal form of the analyte particle on the basis of the volume magnetic susceptibility of the analyte particle and reference data (See Section 3, Basic assumptions on page 50. See also, Table 1, the 
wherein the reference data indicates a volume magnetic susceptibility of a reference particle of the same type as a type of the analyte particle for each of possible crystal forms of the analyte particle (See Section 3, Basic assumptions on page 50. See also, Table 1, the reference table which compares the measured and processed data to that of dry air.).

Claims 3, 4, 7, & 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dittmer et al (U.S. PGPub # 2010/0108578).
Regarding Independent Claim 3, Dittmer teaches:
A particle separating device for separating particles according to possible crystal form of the particles, comprising: 
a particle trapping section configured to generate a gradient of a magnetic flux density (Fig. 6 Elements 610, 613, & 622. See paragraph 0073.), and apply a magnetic force to the particles in a direction opposite to a direction in which a liquid medium containing the particles flows (Fig. 6 Element 622 wherein the magnetic gradient and resultant force will necessarily have a component in a direction opposite the flow.), 
wherein the particle trapping section traps a particle having a particular crystal form among the particles using the magnetic force (Fig. 6 Elements 610 & 614. See paragraph 0073.).

    PNG
    media_image1.png
    329
    463
    media_image1.png
    Greyscale

Regarding Claim 4, Dittmer teaches all elements of claim 3, upon which this claim depends.
Dittmer teaches there are a plurality of the particle trapping sections (Fig. 6 Elements 614.), the plurality of particle trapping sections are arranged in a row extending in the direction in which the liquid medium flows (Fig. 6 Elements 614.), and the plurality of particle trapping sections generate magnetic fields each having a different value of a product of the magnetic flux density and the gradient of the magnetic flux density (Fig. 6 Elements 621 & 622 wherein the interaction of the magnetic fields due to the wires and the magnet is different in every position long the trapping region.).
Regarding Independent Claim 7,
A particle separating method for separating particles according to possible crystal form of the particles, comprising: 
applying a magnetic force to the particles in a direction opposite to a direction in which a liquid medium containing the particles flows (Fig. 6 Element 622 wherein the magnetic gradient and resultant force will necessarily have a component in a direction opposite the flow.), using a 
wherein in the applying a magnetic force to the particles, a particle having a particular crystal form is trapped among the particles using the magnetic force (Fig. 6 Elements 610 & 614. See paragraph 0073.).

    PNG
    media_image1.png
    329
    463
    media_image1.png
    Greyscale

Regarding Claim 8, Dittmer teaches all elements of claim 7, upon which this claim depends.
Dittmer teaches preparing the liquid medium having a volume magnetic susceptibility that allows the particle having the particular crystal form to be trapped (Paragraphs 0002, 0009-0013, 0073 and elsewhere wherein the fluid is prepared with particles within it.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (Davis, R. S. "Equation for the volume magnetic susceptibility of moist air." Metrologia 35.1 (1998): 49.) in view of Blaha et al (Blaha, U., et al. "Micro-scale grain-size analysis and magnetic properties of coal-fired power plant fly ash and its relevance for environmental magnetic pollution studies." Atmospheric Environment 42.36 (2008): 8359-8370.).
Regarding Claim 2,
Davis teaches (See Section 3, Basic assumptions on page 50. See also, Table 1, the reference table which compares the measured and processed data to that of dry air.), and
Davis does not explicitly teach the reference data indicates a relationship between a particle diameter and the volume magnetic susceptibility of the reference particle for each of the possible crystal forms of the analyte particle, and the processor acquires a particle diameter and the volume magnetic susceptibility of the analyte particle, and determines the crystal form of the analyte particle on the basis of the particle diameter and the volume magnetic susceptibility of the analyte particle and the reference data.
Blaha teaches the reference data indicates a relationship between a particle diameter and the volume magnetic susceptibility of the reference particle for each of the possible crystal forms of the analyte particle (Fig. 3), and the processor acquires a particle diameter and the volume magnetic susceptibility of the analyte particle, and determines the crystal form of the analyte particle on the basis of the particle diameter and the volume magnetic susceptibility of the analyte particle and the reference data (Fig. 3 and Section 3.4.. See Table 2 also.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Blaha to the teachings of Davis such that one would acquire a particle diameter of the analyte particle, wherein the reference data indicates a relationship between a particle diameter and the volume magnetic susceptibility of the reference particle for each of the possible crystal forms of the analyte particle, and in the determine the crystal form of the analyte particle, the crystal 
Regarding Claim 6, Davis teaches all elements of claim 5, upon which this claim depends.
Davis does not explicitly teach acquiring a particle diameter of the analyte particle, wherein the reference data indicates a relationship between a particle diameter and the volume magnetic susceptibility of the reference particle for each of the possible crystal forms of the analyte particle, and in the determining the crystal form of the analyte particle, the crystal form of the analyte particle is determined on the basis of the particle diameter and the volume magnetic susceptibility of the analyte particle and the reference data.
Blaha teaches acquiring a particle diameter of the analyte particle (Fig. 3), wherein the reference data indicates a relationship between a particle diameter and the volume magnetic susceptibility of the reference particle for each of the possible crystal forms of the analyte particle (Fig. 3), and in the determining the crystal form of the analyte particle, the crystal form of the analyte particle is determined on the basis of the particle diameter and the volume magnetic susceptibility of the analyte particle and the reference data (Fig. 3 and Section 3.4.. See Table 2 also.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Blaha to the teachings of Davis such that one would acquire a particle diameter of the analyte particle, wherein the reference data .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858